DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-15, 19-20, and 23-24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yu (Publication No.: US 2017/0254973 A1)  .
Regarding claim(s) 1, 10, 14, 15, 24, Yu teaches an optoelectronic module for use with a plurality of fiber optic cables including one or more optical fibers, the module comprising: a housing (reference numeral 20, 22, 24, 50, 60 in Figure 7) extending along a longitudinal axis between a first end (reference numeral 22 in Figure 7) and an opposite second end (reference numeral 24 in Figure 7), the first end configured to interface with the plurality of fiber optic cables including the one or more optical fibers (reference numeral 100 in Figure 1), the first end of the housing having housing surfaces facing in a second direction along the longitudinal axis toward the second end (e.g. as illustrated in Figure 1 and Figure 7); a printed circuit board ("PCB") positioned within the housing (reference numeral 30 in Figure 7); a transmitter (reference numeral 32 in Figure 7) positioned inside of the housing and electrically coupled to the PCB; a receiver (reference numeral 32 in Figure 7) positioned inside of the housing and electrically coupled to the PCB; and a receiving member (reference numeral 36, 38, 40, 42 in Figure 10) disposed in the first end of the housing and including a plurality of ports, each of the ports being configured to receive a respective one of the plurality of the fiber optic cable, a plurality of deformable retaining members (reference numeral 70, 72, 74 in Figure 10) disposed on the receiving member (e.g. as illustrated in Figure 4(A)), the deformable retaining members configured to be positioned against the housing surfaces of the housing in an arrangement structured to limit movement of the receiving member in a first direction along the longitudinal axis toward the first end 
Regarding claim(s) 2, 12, Yu teaches the optoelectronic module of claim 1, further comprising a biasing member (reference numeral 25 in Figure 4(A)) positioned between the housing and the receiving member, the biasing member being configured to bias the receiving member in the first direction toward the first end of the housing and being configured to maintain the deformable retaining members in engagement with the surfaces of the housing.
Regarding claim(s) 5, 13, Yu teaches the optoelectronic module of claim 2, wherein the biasing member is formed of a material having electromagnetic interference (EMI) attenuating properties (e.g. reference numeral 20 in Figure 8 made by “metallic die-casting housing” as in paragraph [0031] where “biasing member” 25 in Figure 4A is an integral part of the “metallic die-casting housing” as in paragraph [0035]).
Regarding claim(s) 6, Yu teaches the optoelectronic module of claim 1, further comprising a plurality of receptacles (reference numeral 42 in Figure 12) disposed in the ports of the receiving member and each optically coupled with one of the transmitter and the receiver, each of the receptacles structured to receive a portion of a respective one of the plurality of fiber optic cables (reference numeral 40, 42 in Figure 11; reference numeral 100 in Figure 1).
Regarding claim(s) 7, 19, Yu teaches the optoelectronic module of claim 6, wherein: the housing further includes a partition having a plurality of spaced apart 
Regarding claim(s) 9, 23, Yu teaches the optoelectronic module of claim 1, wherein the housing surfaces of the housing are defined by a plurality of apertures (e.g. the rectangular apertures illustrated at least on the sides of element 22, 50 in Figure 1, 3, and 7) positioned on opposite sides of the housing, and the deformable retaining members each include a portion configured to be positioned in a respective one of the apertures (e.g. as illustrated in Figure 11(A) and 14(A)): or wherein the housing surfaces of the housing are defined by a plurality of tabs positioned on one inner side of the housing and a shoulder of an elongated slot on another inner side of the housing, first of the deformable retaining members each include a portion configured to be positioned against a respective one of the tabs, and second of the deform able retaining members each include a portion configured to be positioned against the shoulder of the elongated slot.
Regarding claim(s) 11, Yu teaches the optoelectronic module of claim 10, wherein the receiving member further includes a pair of oppositely positioned recessed portions; and wherein the housing further includes a pair of oppositely positioned recessed portions having first of the housing surfaces cooperating with the recessed 
Regarding claim(s) 20, Yu teaches the optoelectronic module of claim 19, wherein a portion of the receptacle retaining member is positioned above the partition and engages with the number of the receptacles in an arrangement clamping the receptacles between the receptacle retaining member and the second portion of the housing (e.g. as illustrated in Figure 1 and Figure 2 where the fiber modules are clamped to the housing receptacles via retaining members).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim(s) 16, Yu teaches the optoelectronic module of claim 15, wherein the housing includes a first portion (reference numeral 50 in Figure 7) cooperating with a second portion (reference numeral 20 in Figure 7), but fails to specifically teach that and one or more fasteners extend through the first portion and the receptacle retaining member and engage with the second portion to couple the first portion with the second portion.  However, utilization of fasteners to couple the first portion with a second portion is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize fasteners to couple the first portion with a second portion in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize fasteners to couple the first portion with a second portion in Yu.
Regarding claim(s) 17, 18, Yu teaches the optoelectronic module of claim 15, wherein the housing includes a first portion (reference numeral 50 in Figure 7) cooperating with a second portion (reference numeral 20 in Figure 7), but fails to specifically teach a receptacle retaining member that includes one or more guides extending toward the first portion of the housing, and the one or more guides internally route a number of optical fibers optically coupling each receptacle with the receiver or transmitter.  However, such receptacle retaining members are well known in the art and 
Regarding claim(s) 21, Yu teaches the optoelectronic module of claim 1, wherein the receiving member comprises a plate (reference numeral 38 in Figure 11) disposed on the receiving member and having the deformable retaining members (reference numeral 70, 72, 74 in Figure 11).  Yu differs from the claimed invention in that it fails to specifically teach that the plate has a plurality of apertures engaged with tabs disposed on the receiving member.  However, use of tabs to secure different elements of an optical transceiver are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize tabs to engage apertures on the receiving member in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize tabs to engage apertures on the receiving member.
Regarding claim(s) 22, Yu teaches the optoelectronic module of claim 11, but fails to specifically teach that the retaining members positioned in the pair of receptacles comprise pins inserted in the pair of receptacles.  However, utilization of pins to secure members of an optical transceiver to a pair of receptacles is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize pins as claimed in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the 
Response to Arguments
Applicant’s arguments, filed 10/14/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Yu as noted above.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637